Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's Response
In Applicant's Response dated 2/28/2022, Applicant amended the Claims and specification and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 11/2/2020, which is a continuation of 13/849634 which is a continuation of CON of 13/521,414 with a priority to PCT/US2011/020874 filed 01/11/2011 with priority to other Provisionals.
Claim(s) 2-21 are pending for examination. Claim(s) 2, 9, 16 is/are independent claim(s).

Claim Objections
Claim 8 objected to because of the following informalities: 
The claim ends in “of”, which appears to be a typo. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 8, 9, 10, 15, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuno; Tetsuya et al. US Pub. No. 2011/0096014 (Fuyuno) in view of Paasovaara; Susanna US Pub. No. 2009/0187846 (Paasovaara).

Claim 2: 
	Fuyuno teaches: 
A method, comprising:
at an electronic device with a display and a touch-sensitive surface [¶ 0060, 64, 68-69, 71] (touch panel, touch input):
displaying, on the display, an electronic representation of a page of an electronic book [¶ 0074] (books) [¶ 009-98] (page) [¶ 0003] (portable electronic device);
detecting, via the touch-sensitive surface, selection of a word or phrase from the electronic representation of the page of the electronic book [¶ 0082-84, Figs. 7-8] (examine specific phrase, selection of character string) [¶ 0046, 61, 69, 71] (selection of content by touch), … ; and
in response to detecting the selection of the word or phrase, displaying, on the display a user interface that overlays the electronic representation of the page of the electronic book and provides functionality for the user to search for the selected word or phrase in a designated universe of content [¶ 0083-84, 92-93, 105, Figs. 4-8] (selecting a phrase and the searching the phrase, dictionary, news, online, these different options are a “designated universe of content”) [¶ 0079, 82, 85, 89, 91, 97; Figs. 4-20] (the menus M1, M2, M3, M4, M5, M6 are shown as “overlays” over the content on the display, that is they are not to the sides or bottom or top of the display but the menu “overlays” the content being displayed).
	
Fuyuno does not use all the same terms as the claimed invention, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Fuyuno teaches the claimed invention. 
For example, Fuyuno does not use the term “electronic book” but describes an electronic device with a book on it, this would be an “electronic book”. Fuyuno also does not use the term “touch sensitive” but describes touch input which one of ordinary skill in the art would recognize as “touch sensitive”. Fuyuno does not use the term “overlay”, but would be clear to one of ordinary skill in the art that the figures show a menu that overlays the content. 

Fuyuno fails to teach, but Paasovaara teaches: 
… wherein detecting the selection of the word or phrase includes detecting a touch and hold at a location on the touch-sensitive surface for a predetermined period of time [¶ 0052] (selecting a word in a particular way (e.g., long press, double click, or the like) may result in the presentation of an option menu or list of available functions related to the word, a long press is a “touch and hold” for a “predetermined period of time”) [¶ 0003] (e-book) …

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of searching in Fuyuno and the method of word input in Paasovaara, with a reasonable expectation of success. 
The motivation for this combination would have been so “users may enjoy an improved user interface capability and a corresponding improved ability to input text for communication, work product generation, instructional or other purposes” [Paasovaara: ¶ 0008].
	
Claim 3: 
	Fuyuno teaches: 
The method of claim 2, wherein the designated universe of content is a dictionary or an encyclopedia [¶ 0082-84, 105] (dictionary search).

Claim 8: 
	Fuyuno teaches: 
The method of claim 2, wherein providing functionality for the user to search for the selected word or phrase in the designated universe of content comprises searching for the selected word or phrase in the designated universe of [¶ 0083-84, 92-93, 105, Figs. 4-8] (selecting a phrase and the searching the phrase, dictionary, news, online, these different options are a “designated universe of content”).

Claims 9, 15, 16, 21: 
Claim(s) 9, 16 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim 2 is a “method” claim, Claim 9 is a “device” or “system” claim and Claim 16 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 10 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 15, 21 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

Claim(s) 4-7, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuno; Tetsuya et al. US Pub. No. 2011/0096014  (Fuyuno) in view of Paasovaara; Susanna US Pub. No. 2009/0187846 (Paasovaara) in view of Hinckley; Kenneth P. US Pub. No. US 2009/0058820 (Hinckley).
Claim 4: 
	Fuyuno, Paasovaara teaches all the elements as shown above. 
	Fuyuno also teaches an online dictionary [¶ 0082-84] (web dictionary search). Although this could be considered a “search engine”, Hinckley teaches this more clearly. 	
Fuyuno, Paasovaara fail to teach, but Hinckley teaches: 
	The method of claim 2, wherein the designated universe of content is a search engine [¶ 0021, 36, 45] (search engine) [¶ 0043] (highlight a keyword or short phrase, and then perform a flick gesture to launch a search based on that phrase or keyword).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of searching in Fuyuno and the method of word input in Paasovaara and the method of searching in Hinckley, with a reasonable expectation of success. 
	The motivation for this combination would have been to allow the user to “quickly and efficiently search data with minimal interruption or distractions” [Hinckley: ¶ 0024].

Claim 5: 
	Hinckley teaches: 
The method of claim 2, wherein the designated universe of content is the electronic book or content stored on the electronic device [¶ 0029-30, 36, 38, 54, 56, 57] (local search, personal information, local data).

Claim 6: 
	Hinckley teaches: 
The method of claim 2, wherein the user interface that overlays the electronic representation of the page of the electronic book provides functionality to highlight the selected word or phrase [¶ 0037, 43, 47-51] (highlight word or phrase).

Claim 7: 
	Hinckley teaches: 
The method of claim 2, wherein the user interface that overlays the electronic representation of the page of the electronic book provides functionality to copy the selected word or phrase to a clipboard [¶ 0040] (cut, copy, paste, undo, redo, these all require a clipboard).

Claims 11-14, 17-20: 
Claim(s) 17 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. Claim 17 contains elements of claims 3 and 4.
Claim(s) 11, 17 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. Claim 17 contains elements of claims 3 and 4.
Claim(s) 12, 18 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 13, 19 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 14, 20 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 2: 
Lisa; Steven G. et al. US 20070233692 teaches: [¶ 0013-15] (right-clicking on a word or highlighted phrase to start a search on it; group multiple selected key words to be searched at any number of selected search engines, copy). 
KIM; Seok Tae et al. US 20110117971 teaches: [¶ 0121] (search a dictionary for a specific word selected).
Lim; Seung E. US 20100110025 teaches: [¶ 0098] (In FIG. 13a and FIG. 13b, a user can also drag a finger across a word 1301 to select the word, and roll the finger to the right and use another finger to tap to have the browser look up the definition of the word in an online dictionary website). 
Noma; Tatsuyoshi US 20090271733 teaches: [¶ 0027, 32] (highlighting the selected text data, copy, delete, paste, cut, or search, internal dictionary data or on the Internet). 
Krause; Philip R. US 20100153889 teaches: [¶ 0120] ("Select" (which causes words selected by the user while reading the text, using a point-and-click device to be looked up; word "elector" as displayed in FIG. 4 was looked up in a dictionary using this feature). 
Warnock, Christopher M. et al. US 20040148274 teaches: [¶ 0097] (Fig. 5, context-sensitive menu selection based on clicking the selected text, searching selected text, definition for selected text, search web). 
Baird, Bruce R. et al. US 20020188603 teaches: [¶ 0010-13] (select text and search text). 
Chastain, Alicia Anne et al.  US 20030025731 teaches: [¶ 0028] (viewing an e-book, highlighting or otherwise selecting a portion of text, send the text to a search engine for searching, receive the results, and present them to the user). 
Ishibashi, Atsushi et al. US 20010007980 teaches: [¶ 0089] (sentence or phrase on the page is selected as shown in FIG. 4A, screen buttons of "Retrieve bookshelf server", "Retrieve all sentences", "Link", " Dictionary" and "Store" are displayed).
Eberhard; Martin F. et al. US 6331867 teaches: user looks up the word by tapping the word twice--once to select the word and a second time to initiate the look-up process; touch sensitive. 
Bullock; Roddy McKee US 20110261030 teaches: [¶ 0049] (select a word and a dictionary definition appears on screen) [¶ 0052, 76] (context specific information). 
Yazdani; Shawn et al. US 20110153330 teaches: [¶ 0086, fig.9B] (Users can highlight phrases, then automatically look them up on Internet portals such as Google or Wikipedia and search the entire text for specific words or phrases.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov